 

Exhibit 10.2

KALA PHARMACEUTICALS, INC.

NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AWARD

 

Kala Pharmaceuticals, Inc. (the “Company”) hereby grants the following
Restricted Stock Units pursuant to its 2017 Equity Incentive Plan (the
“Plan”).  The terms of the grant are set forth in the attached Restricted Stock
Unit Award Agreement (the “Agreement”). 

NOTICE OF GRANT

 

 

 

Participant:

[____]

 

 

Date of Grant:

[____]

 

 

Number of Restricted Stock Units:

[____]

 

 

Vesting:

Earlier of (i) 1st  anniversary of 2020 Annual Meeting of Stockholders and (ii)
the date of 2021 Annual Meeting of Stockholders

 

All vesting is dependent on the Participant continuing provide services to the
Company, as provided herein,  through the vesting date.  

The above is a summary description of certain provisions of the Agreement and is
not intended to be complete.  In the event any aspect of this summary conflicts
with the terms of the Agreement, the terms of the Agreement shall govern.

 

 

 

Kala Pharmaceuticals, Inc.

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

I hereby accept the Restricted Stock Units described in the Agreement, and I
agree to be bound by the terms of the Plan and the Agreement. I hereby further
agree that all the decisions and determinations of the Committee shall be final
and binding.

 

 

 

 

 

 

 

Participant

 

 

 

 

 

Date

 

 

 

 

 

 



 

ActiveUS 179617246v.1



 

KALA PHARMACEUTICALS, INC.

2017 EQUITY INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated as of date
set forth on the Notice of Grant attached hereto (the “Date of Grant”), is
delivered by Kala Pharmaceuticals, Inc. (the “Company”) to the individual named
on the Notice of Grant attached hereto (the “Participant”).

RECITALS

A.        The Kala Pharmaceuticals Inc. 2017 Equity Incentive Plan (the “Plan”)
provides for the grant of stock-based awards with respect to shares of Common
Stock of the Company, in accordance with the terms and conditions of the Plan.
The Company has decided to make a Restricted Stock Unit award as an inducement
for the Participant to promote the best interests of the Company and its
stockholders.

 

B.         The terms and conditions of the Restricted Stock Units should be
construed and interpreted in accordance with the terms and conditions of this
Agreement and the Plan. The Plan is administered and interpreted by the
Compensation Committee of the Board of Directors of the Company (the “Board”)
(or a subcommittee thereof), or such other committee of the Board (including,
without limitation, the full Board) to which the Board has delegated power to
act under or pursuant to the provisions of the Plan (the “Committee”). The
Committee may delegate authority to one or more subcommittees as it deems
appropriate.  If a subcommittee is appointed, all references in this Agreement
to the “Committee” shall be deemed to refer to the committee. Capitalized terms
that are used but not defined herein shall have the respective meanings accorded
to such terms in the Plan. For purposes of this Agreement, “Company” shall mean
the Company and any of its Subsidiaries where applicable.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1.         Grant of Restricted Stock Units.  Subject to the terms and conditions
set forth in this Agreement and the Plan, the Company hereby awards to the
Participant the number of Restricted Stock Units (as defined in the Plan) under
the Plan as set forth on the Notice of Grant attached hereto.  The Participant
accepts the Restricted Stock Units and agrees to be bound by the terms and
conditions of this Agreement and the Plan with respect to the award. Each vested
Restricted Stock Unit entitles the Participant to receive the one share of
Common Stock, as described in Paragraph 2 below.

2.         Vesting of Award/Payment of Shares.  

(a)        The Restricted Stock Units shall vest on the earlier of (i) the first
anniversary of the Company’s 2020 Annual Meeting of Stockholders and (ii) the
date of the Company’s 2021 Annual Meeting of Stockholders, if the Participant
continues to provide service to, the Company

 

ActiveUS 179617246v.1




from the Date of Grant until the vesting date (the  “Vesting Date”).
 Notwithstanding the foregoing, upon the consummation of a Change in Control
Event (as defined below) prior to the Vesting Date, the Restricted Stock Units
shall immediately vest.  

For purposes of this Agreement a “Change in Control Event” is the occurrence of
any of the following events: (i) the acquisition by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) (a “Person”) of beneficial ownership
of any capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 under the Exchange Act)
fifty percent (50%) or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control Event: (1) any
acquisition directly from the Company or (2) any acquisition by any entity
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (iii) of this definition; or (ii) a change in
the composition of the Board that results in the Continuing Directors (as
defined below) no longer constituting a majority of the Board (or, if
applicable, the Board of Directors of a successor corporation to the Company),
where the term “Continuing Director” means at any date a member of the Board
(x) who was a member of the Board on the date of the initial adoption of the
Plan by the Board or (y) who was nominated or elected subsequent to such date by
at least a majority of the directors who were Continuing Directors at the time
of such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (y) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board; or (iii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company, or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two (2) conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one (1) or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the then-outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors

3

ActiveUS 179617246v.1




(except to the extent that such ownership existed prior to the Business
Combination); or (iv) the liquidation or dissolution of the Company.

(b)        If and when the Restricted Stock Units vest, the Company will issue
to the Participant one share of Company Common Stock for each whole Restricted
Stock Unit that has vested.  The Restricted Stock Units shall cease to be
outstanding upon such issuance of shares. 

(c)        Unless otherwise provided in a Company-sponsored plan, policy or
arrangement, or any agreement to which the Company is a party, the Participant
shall forfeit the unvested Restricted Stock Units in the event the Participant
ceases to provide service to the Company prior to the Vesting Date. 

3.         No Stockholder Rights Prior to Settlement; Issuance of Certificates.
 The Participant shall have no rights as a stockholder with respect to any
shares of Common Stock represented by the Restricted Stock Units until the date
of issuance of the shares of Common Stock (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), if applicable.  Except as otherwise required by the Plan, no
adjustment shall be made for dividends, distributions, or other rights for which
the record date is prior to the date, if any, that shares of Common Stock are
issued.

4.         Withholding.  All obligations of the Company under this Agreement
shall be subject to the rights of the Company as set forth in the Plan to
withhold amounts required to be withheld for any taxes, if applicable.

5.         Adjustments or Reorganization Event.  The provisions of the Plan
applicable to adjustments or a Reorganization Event (as described in Section
9 of the Plan) or other corporate transaction, shall apply to the Restricted
Stock Units. Notwithstanding anything in the Plan to the contrary, in no event
shall the Committee exercise its discretion to accelerate the payment or
settlement of the Restricted Stock Units where such payment or settlement
constitutes deferred compensation within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) unless, and solely to the
extent that, such accelerated payment or settlement is permissible under
Treasury Regulation section 1.409A-3(j)(4) or any successor provision.

6.         Grant Subject to Plan Provisions.  This grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  The Restricted Stock
Units are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan.  The Committee shall have the authority to interpret and
construe the Restricted Stock Units pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.

7.         No Employment or Other Rights.  The grant of the Restricted Stock
Units shall not confer upon the Participant any right to be retained by or in
the employ or service of the Company and shall not interfere in any way with the
right of the Company (or any of its Subsidiaries) to terminate the Participant’s
service at any time.  The right of the Company to terminate at will the
Participant’s service at any time for any reason is specifically reserved.



4

ActiveUS 179617246v.1




8.         Delivery Subject to Legal Requirements. The obligation of the Company
to deliver stock shall be subject to the condition that if at any time the Board
shall determine in its discretion that the listing, registration or
qualification of the shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issue of
shares, the shares may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Board.  The issuance of
shares to the Participant pursuant to this Agreement is subject to any
applicable taxes and other laws or regulations of the United States or of any
state having jurisdiction thereof.

9.         Assignment and Transfers.  The rights and interests of the
Participant under this Agreement may not be sold, assigned, encumbered or
otherwise transferred except, in the event of the death of the Participant, by
will or by the laws of descent and distribution.  In the event of any attempt by
the Participant to alienate, assign, pledge, hypothecate, or otherwise dispose
of the Restricted Stock Units or any right hereunder, or in the event of the
levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Restricted Stock Units
by notice to the Participant, and the Restricted Stock Units and all rights
hereunder shall thereupon become null and void.  The rights and protections of
the Company hereunder shall extend to any successors or assigns of the Company
and to the Company’s parents, Subsidiaries, and affiliates.  This Agreement may
be assigned by the Company without the Participant’s consent. 

10.       Applicable Law.  The validity, construction, interpretation and effect
of this Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflict of laws
provisions thereof.    

11.       Notice.  Any notice to the Company provided for in this Agreement
shall be addressed to the Company in care of the Committee, and any notice to
the Participant shall be addressed to such Participant at the current address
shown on the payroll of the Company, or to such other address as the Participant
may designate to the Company in writing.  Any notice shall be delivered by hand,
sent by telecopy or enclosed in a properly sealed envelope addressed as stated
above, deposited, postage prepaid, in a post office regularly maintained by the
United States Postal Service.

12.       Section 409A.  This Agreement and the Restricted Stock Units granted
hereunder are intended to fit within the “short-term deferral” exemption from
Section 409A of the Code, as set forth in Treasury Regulation Section
1.409A-1(b)(4) or any successor provision, or to comply with, or otherwise be
exempt from, Section 409A of the Code.  This Agreement and the Restricted Stock
Units shall be administered, interpreted and construed in a manner consistent
with Section 409A of the Code.  Each amount payable under this Agreement is
designated as a separate identified payment for purposes of Section 409A of the
Code.   

13.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  Facsimile or other electronic transmission of any
signed original document or retransmission of any signed facsimile or other
electronic transmission will be deemed the same as delivery of an original.



5

ActiveUS 179617246v.1




14.       Complete Agreement.  Except as otherwise provided for herein, this
Agreement and those agreements and documents expressly referred to herein embody
the complete agreement and understanding among the parties and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.  The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant.

15.       Committee Authority.  By entering into this Agreement the Participant
agrees and acknowledges that all decisions and determinations of the Committee
shall be final and binding on the Participant, his or her beneficiaries and any
other person having or claiming an interest in the Award.    

 

6

ActiveUS 179617246v.1

